Lacy, J.,
delivered the opinion of the court.
In this case the Commonwealth of Virginia complains that she is aggrieved by a judgment of the county court of Westmoreland county, rendered on the 25th day of September, 1882, in a prosecution against the appellee for a violation of the revenue laws of the Commonwealth of *37Virginia, regulating the sale of liquor in the Commonwealth; to which judgment of the county court the circuit court of said county refused to award a writ of error, on the 14th day of October, 1882.
The record shows that the appellee did, on the 29th day April, 1882, sell liquor, to be drunk where sold, on board the steamer Arrowsmith, in the county of Westmoreland, within the limits of the Commonwealth of Virginia. It further appears that the said appellee had not obtained a license authorizing him to make such sale. It further appears that the appellee had paid to the United States government a tax imposed upon the sale of liquor on said steamer, within the District of Columbia.
The appellee was indicted by the grand jury for selling liquor without a license in the said county of Westmoreland, and was tried under the facts above stated, and acquitted, and the county court refused to set aside the said verdict upon the motion of the said appellant. The circuit court refused, upon the petition of the appellant, to grant a writ of error to the said judgment of the county court; whereupon the appellant applied for a writ of error to this court, which was awarded.
The law in this State provides that no person shall sell liquor within the limits of this Commonwealth without first having obtained a license therefor.
In this case it was proved that the appellee did sell liquor within the limits of the Commonwealth, as alleged in the indictment, without a license.
The appellee claimed, however, that by having paid a tax to the United States for the privilege of selling liquor on the said steamer, he had acquired the right to sell liquor on board the said steamer within the limits of the Commonwealth of Virginia. By the United States law, a tax is imposed upon the sale of liquor wherever sold, but it is expressly provided, section 3243 of the United States *38Kevised Statutes, that persons paying this tax are not thereby to be exempt from any penalty imposed by the laws of the State for carrying on the trade within the State, or tó be authorized to carry on such trade contrary to the laws of such State or in' places prohibited by law. In this case the appellee was proved to have violated the laws of this State by selling the liquor, as stated above,' without a license. The verdict of not guilty by the jury was contrary to the law and the evidence, and the county court erred in refusing to set aside the same.
And the circuit court erred in refusing to award a writ of error to the said judgment, and the said judgment of the county court must be reversed, and the case remanded to the said county court for a new trial to be. had therein, in accordance with the views herein-expressed.
Judgment keveksed.